Lawhence, Judge:
This appeal for reappraisement involves the correct dutiable value of certain watch movements and cases imported from Switzerland.
It appears that the merchandise was originally entered on a pro forma invoice which did not separately state what proportion of the total price was attributable to the movements and to the cases and entry was therefore made on an estimated basis of break-down.
Upon the arrival of the consular invoice it was found that different proportions of the total price were attributable to the movements, cases, bases, ornaments, leather cases, and paper-covered cases, and the collector, therefore, filed this appeal for rea,ppraisement.
When the case was called for trial, it was stipulated in open court by counsel for the respective parties that the foreign values of the above-mentioned items are as represented by the figures found on the break-down sheet marked “A” which is attached to the consular invoice and that there were no higher export values for the same on the date of exportation thereof. It was also stipulated that the paper-covered cases referred to in said break-down sheet are the usual containers for the items involved, and that to the total for the above items should be added the charge for export case as shown on the consular invoice.
On the agreed facts I find foreign value as that value is defined in section 402 (c) of the Tariff Actof‘1930, as amended by the Customs Administrative Act of 1938, to be the proper basis for determination of value of the merchandise herein, and that such values for the items involved are as shown on schedule A attached to and made a part of this decision, plus packing as shown on the consular invoice.
Judgment will therefore be entered accordingly.
*344SCHEDULE A

JSard stones


Movements Sw. Ft. Gill silver cases Sw. Ft. Bases Sw. Ft. Ornaments Sw. Ft. Leather cases Sw. Ft. Paper-covered cases Sw. Ft. Total Sw. Ft.

105. 00 155. 00 20. 00 280. 00
105. 00 155. 00 20. 00 280. 00
105. 00 205. 00 20. 00 330. 00
100. 00 20. 00 _ 15. 00 110. 00 _ 245. 00
100. 00 40.00 .. 15.00 110. 00 _ 265. 00
105. 00 275. 00 20. 00 400. 00
130. 00 260. 00 40. 00 _ 20. 00 _ 450. 00
130. 00 230. 00 40. 00 _ 20. 00 _ 420. 00
315. 00 230. 00 55. 00 ..._ 20. 00 _ 620. 00
120. 00 260. 00 360. 00 50. 00 _ 790. 00
120. 00 265. 00 265. 00 50. 00 _ 700. 00
180. 00 100. 00 20. 00 300. 00
235. 00 100. 00 20. 00 355. 00
1, 850. 00 2, 455. 00 195. 00 625. 00 190. 00 120. 00 5, 435. 00